 

Exhibit 10.8

 

 

EXECUTION COPY

 

ASSIGNMENT AGREEMENT

This Assignment Agreement (the “Agreement”) is made and entered into as of
August 30, 2005 (“Effective Date”) by and among Marvel Enterprises, Inc., a
Delaware corporation, with its principal office located at 417 Fifth Avenue, New
York, New York 10016 (“MEI”), and Marvel Entertainment Group, Inc., a Delaware
corporation, with its principal office located at 417 Fifth Avenue, New York,
New York 10016 (“MEG”), on the one hand, and Marvel Characters, Inc., a Delaware
corporation, with its principal office located at 9242 Beverly Blvd., Suite 350,
Beverly Hills, California 90210 (“MCI”), on the other.

WHEREAS, MEI and MEG own or have rights to the Results and Proceeds, Third Party
Agreements and Property (as such terms are defined below) and, in addition to
and separate from such rights, have certain Obligations (as defined below); and

WHEREAS, MEI and MEG wish to assign all of their respective right, title and
interest in and to the Results and Proceeds, Third Party Agreements and Property
to MCI and further wish to retain all of their respective Obligations; and

WHEREAS, MCI wishes to accept such assignment of right, title and interest in
and to the Results and Proceeds, Third Party Agreements and Property pursuant to
the terms hereof.

NOW, THEREFORE, for Ten Dollars (US$10) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.          DEFINITIONS. When used in this Agreement, the following terms shall
have the following definitions:

a.          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management and polices of a
Person, whether through the ownership of voting stock, by contract, or
otherwise.

b.          “Assignment Agreement” means that certain Assignment Agreement to be
entered into between MCI and MVL Rights LLC.

c.

“Character Titles” shall have the meaning set forth in the Assignment Agreement.

d.

“Characters” shall have the meaning set forth in the Assignment Agreement.

 

e.          “Intellectual Property Rights” means all copyrights, trademarks,
domain names and other intellectual property rights in and to the Results and
Proceeds and the Property, and all national, foreign, state and common-law
registrations, applications for registration, renewals and extensions of the
foregoing, together with all goodwill symbolized by the foregoing, and all
so-called “moral rights of

 

1



 


--------------------------------------------------------------------------------

 

authors” or “droit moral” rights (and/or any similar or analogous rights under
any applicable law of any jurisdiction) with respect to any of the foregoing,
and the right to make such changes in the Results and Proceeds and Property,
and/or uses thereof, as MCI shall from time to time determine in its sole
discretion, regardless of whether any such rights arise under the laws of the
United States or any other state, country or jurisdiction, and all rights and
remedies against infringement or other violation thereof.

f.          “Obligations” means all obligations, duties and responsibilities of
MEI and/or MEG or any Affiliate of MEI and/or MEG or any predecessor entity to
MEI or MEG pursuant to or resulting from the Third Party Agreements or pursuant
to or resulting from the receipt of work-made-for-hire or other services
relating to the Property.

g.          “Person” means any individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company, or other entity, or a government or any
political subdivision or agency thereof.

h.

“Property” means the Characters and Character Titles.

i.           “Results and Proceeds” means all results and proceeds of all
individual writers or artists engaged pursuant to Third Party Agreements or who
otherwise provided work-made-for-hire or other services to MEI and/or MEG, or
any Affiliate of MEI and/or MEG (except for MCI) or any predecessor entity to
MEI or MEG relating to the Property, including without limitation, all writings,
themes, artwork, specifications, discoveries, improvements, modifications,
ideas, source codes, templates, drawings, characters, stories, storylines,
plots, names, pictorial and literary representations and the like and all other
materials of any kind fixed in a tangible medium or otherwise created for the
Property.

j.           “Third Party Agreements” means all work-made-for-hire and
assignment agreements entered into by MEI and/or MEG or any Affiliate of MEI
and/or MEG with individual writers or artists which produced Results and
Proceeds and all other agreements entered into by MEI and/or MEG or any
Affiliate of MEI and/or MEG or predecessor entity to MEI or MEG related to the
Property.

2.

RIGHTS/OBLIGATIONS.

a.          Rights. Subject to the terms and conditions of this Agreement, MEI
and MEG hereby sell, assign, grant, transfer and convey to MCI all of their
respective right, title and interest of every kind and nature throughout the
world in perpetuity in and to the Results and Proceeds, including without
limitation, all Intellectual Property Rights and all other rights that may now
or hereafter be vested in MEI and/or MEG with respect to same; and all benefits,
privileges, causes of action and remedies relating to any of the foregoing,
whether before or hereafter accrued, including without limitation, the exclusive
right to apply for and maintain all such Intellectual Property Rights; to sue
for all past, present or future infringements or other violations of any rights
in the Results and Proceeds or the Intellectual Property Rights; and to settle
and retain proceeds from any such actions; and any and all of MEI and/or MEG’s
other right, title and interest of every kind and nature whatsoever in and to
the foregoing.

b.          Obligations. MEI and MEG are not granting or delegating and shall
not be deemed to have granted or delegated any Obligations to MCI and MCI is not
and shall not be deemed to have assumed any Obligations hereunder.

3.          FURTHER ASSURANCES.    MEI and MEG agree to execute, deliver and
file such other documents and to take all such other actions which MCI, its
successors and/or assigns, may reasonably request to effectuate the terms of
this Agreement and to execute and deliver any and all affidavits,

 

2



 


--------------------------------------------------------------------------------

 

testimonies, declarations, oaths, samples, exhibits, specimens and other
documentation as may be reasonably required, including without limitation, the
execution and delivery by a duly authorized representative of each of MEI and
MEG of the Short Form Copyright Assignment attached hereto as Exhibit A. MEI and
MEG each hereby appoint MCI as its “special attorney-in-fact,” which appointment
is coupled with an interest and is irrevocable, to act in the name of MEI and/or
MEG, as applicable, for the sole purpose executing and filing such documents in
place of MEI or MEG; provided, however, that MCI shall not exercise its rights
as special attorney-in-fact unless MEI and/or MEG, as applicable, shall fail to
execute and deliver any such document and thirty (30) days shall have elapsed
following MCI’s delivery to MEI and MEG of MCI’s request to so execute.

4.          ASSIGNMENT/DELEGATION. Any party may assign and delegate this
Agreement, and any or all of its rights, privileges and obligations hereunder,
to any third party, provided such third party expressly agrees in writing to be
bound by the terms and conditions of this Agreement. This Agreement shall be
binding upon each party’s successors and assigns subject to compliance with the
immediately preceding sentence.

5.          TREATMENT IN BANKRUPTCY. The parties intend this Agreement to
constitute an absolute assignment. If for any reason this Agreement is deemed to
be a license, then the parties intend that the rights granted by MEI and MEG to
MCI hereunder be governed by 11 USC Section 365(n) in the event of the
bankruptcy or insolvency of MEI and/or MEG, to the greatest extent permitted by
law. MEI and MEG each recognize that, notwithstanding any rejection of this
Agreement in any bankruptcy proceeding, MCI may, to the greatest extent
permitted by law, elect to continue to enjoy all rights granted herein for the
entire term provided in this Agreement.

6.

MISCELLANEOUS.

a.          Notices. Any notice herein required or permitted to be given will be
given in writing and may be delivered personally to any officer of MEI, MEG or
MCI, or as appropriate, by express courier, registered or certified mail
(postage and fees prepaid, with return receipt requested), or by facsimile
transmission to the addresses set forth below. Any party may from time to time
specify or change the address for such notice by giving written notice thereof
to the other parties in the manner provided in this Paragraph. A notice will be
deemed given three (3) days after deposit if by express courier, five (5) days
after deposit if by regular mail or upon transmission (with conformation of
receipt) if by telecopier.

If to MEI:

Marvel Enterprises, Inc.

 

 

417 5th Avenue

 

 

New York, New York 10016

 

Attention: General Counsel

 

 

Fax: (212) 576-4005

 

 

With a copy to:

Liner Yankelevitz Sunshine & Regenstreif LLP

 

1100 Glendon Avenue, 14th Floor

 

 

Los Angeles, California 90024

 

 

Attention: Joshua B. Grode, Esq.

 

 

Fax: (310) 500-3501

 

 

If to MEG:

Marvel Entertainment Group, Inc.

 

417 5th Avenue

 

 

New York, New York 10016

 

 

Attention: General Counsel

 

 

 

3



 


--------------------------------------------------------------------------------

 

 

Fax: (212) 576-4005

 

With a copy to:

Liner Yankelevitz Sunshine & Regenstreif LLP

 

1100 Glendon Avenue, 14th Floor

 

 

Los Angeles, California 90024

 

 

Attention: Joshua B. Grode, Esq.

 

 

Fax: (310) 500-3501

 

 

If to MCI:

Marvel Characters, Inc.

 

 

9242 Beverly Blvd., Suite 305

 

 

Beverly Hills, California 90210

 

Attention: President

 

 

Fax: (310) 285-9825

 

b.          Governing Law/Venue. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
without regard to the conflict of law rules thereof. Each party irrevocably
consents to the exclusive jurisdiction of the courts of the State of New York,
in New York County and of any federal court located in such State in such county
in connection with any action or proceeding arising out of or relating to this
Agreement. In addition, each party covenants and agrees not to assert, by way of
motion, as a defense, or otherwise, in any such action or proceeding, any claim
that such party is not subject personally to the jurisdiction of such court,
that the action or proceeding is brought in an inconvenient forum, that the
venue of the action or proceeding is improper, or that this Agreement or the
subject matter hereof may not be enforced in or by such court.

c.          Severability. If any provision of this Agreement, or the application
of any such provision to any party or set of circumstances, shall be determined
to be invalid, unlawful, void or unenforceable to any extent, the remainder of
this Agreement, and the application of such provision to the parties or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

d.          Relationship of the Parties. This Agreement shall not be construed
as creating an agency, partnership, joint venture or any other form of
association, for tax purposes or otherwise, among the parties and the parties
shall at all times be and remain independent contractors. Except as expressly
agreed by the parties in writing, no party shall have any right or authority,
express or implied, to assume or create any obligation of any kind, or to make
any representation or warranty, on behalf of any other party or to bind any
other party in any respect whatsoever.

e.          No Third Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto, and their
respective successors and permitted assigns, and the parties do not intend to
confer third party beneficiary rights upon any other person or entity.

f.          Waiver/Counterparts. No waiver of any obligation by any party hereto
under this Agreement shall be effective unless in writing, specifying such
waiver, executed by the party making such waiver. A waiver by a party hereto of
any of its rights or remedies under this Agreement on any occasion shall not be
a bar to the exercise of the same right or remedy on any subsequent occasion or
of any other right of remedy at any time. This Agreement may be executed in
counterparts, by facsimile or otherwise, each of which shall be deemed an
original Agreement for all purposes, including the judicial proof of any of the
terms hereof; provided, however that all such counterparts shall constitute one
and the same Agreement.

 

4



 


--------------------------------------------------------------------------------

 

 

g.          Entire Agreement/Headings. This Agreement sets forth the entire
agreement and understanding among the parties relating to the subject matter
herein and supersedes all prior communications both oral and in writing among
the parties. All exhibits and schedules attached hereto are hereby incorporated
by reference into, and made a part of, this Agreement as and where referenced in
this Agreement. No modification of or amendment to this Agreement will be
effective unless in writing signed by the party to be charged. This Agreement
shall be deemed to have been drafted jointly by the parties irrespective of the
party who actually drafted the Agreement. The headings used in this Agreement
have been inserted for convenience of reference only and do not define or limit
the provisions hereof.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the Effective Date.

 

MARVEL ENTERPRISES, INC.,

MARVEL ENTERTAINMENT GROUP, INC.

a Delaware corporation

a Delaware corporation

 

 

 

By: /s/ John Turitzin

By: /s/ John Turitzin

 

Name: John Turitzin

Name: John Turitzin

 

Title: Executive Vice President

Title: President

 

MARVEL CHARACTERS, INC.,

a Delaware corporation

 

 

 

By: /s/ John Turitzin

 

Name: John Turitzin

 

Title: President

 

 

 

 

 

 

 

 

5



 


--------------------------------------------------------------------------------

 

EXHIBIT A

SHORT FORM COPYRIGHT ASSIGNMENT

This Short Form Copyright Assignment is subject to all the terms and conditions
of that certain Agreement among Marvel Enterprises, Inc. (“MEI”) and Marvel
Entertainment Group, Inc. (“MEG”), on the one hand, and Marvel Characters, Inc.
(“MCI”), on the other, of even date herewith (the “Agreement”). In the event of
a conflict between this short form copyright assignment and the Agreement, the
terms of the Agreement shall control.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, MEI and MEG hereby sell, assign, grant, transfer and convey
to MCI all of their respective right, title and interest of every kind and
nature, including all rights under copyright, throughout the world in perpetuity
in and to the character titles set forth on Schedule 1 (“Character Titles”),
which is attached hereto and incorporated herein by this reference, and/or the
characters set forth on Schedule 2 (“Characters”), which is attached hereto and
incorporated herein by this reference.

MEI and MEG’s foregoing assignment, grant, transfer and conveyance of its rights
under copyright shall include, without limitation, all copyrights, all national,
foreign, state and common law registrations, applications for registration and
renewals and extensions thereof; and all benefits, privileges, causes of action
and remedies relating to any of the foregoing, whether before or hereafter
accrued (including, without limitation, the exclusive rights to apply for and
maintain all such registrations, renewals and/or extensions; to sue for all
past, present or future infringements or other violations of any rights; and to
settle and retain proceeds from any such actions).

 

IN WITNESS WHEREOF, a duly authorized representative of each of MEI and MEG has
executed this short form copyright assignment on August __, 2005.

MARVEL ENTERPRISES, INC.,

MARVEL ENTERTAINMENT GROUP,INC.,

a Delaware corporation

a Delaware corporation

 

 

 

By: ________________________________

By: ________________________________

 

Name: ______________________________

Name: ______________________________

 

Title: _______________________________

Title: _______________________________

 

1



 


--------------------------------------------------------------------------------

 

SCHEDULE 1

CHARACTER TITLES

Avengers

Power Pack

 

 

1

 


--------------------------------------------------------------------------------

 

SCHEDULE 2

CHARACTERS

•

Ant-Man (Henry Pym/Ant-Man and Scott Edward Lang/Ant-Man II)

•

Black Panther (T’Challa, Luke Charles)

•

Captain America (Steve Rogers, The Captain)

•

Cloak (Tyrone Johnson)

•

Dagger (Tandy Bowen)

•

Doctor Strange [or Dr. Strange] (Stephen Strange, Stephen Sanders, Sorcerer
Supreme, Master of the Mystic Arts)

•

Hawkeye (Clint Barton, Hawkeye the Marksman)

•

Nick Fury

•

Shang-Chi (Master of Kung Fu)

•

Alex Power (Gee, Destroyer, Powerhouse, Powerpax, Zero-G)

•

Jack Power (Mass Master, Counterweight)

•

Julie Power (Lightspeed, Molecula, Mistress of Density)

•

Katie Power (Energizer, Starstreak)

•

Wasp (Janet Van Dyne)

•

Giant-Man (Henry Pym’s alter ego)

•

Falcon (Sam Wilson’s alter ego, “Snap” Wilson)

•

Vision

•

Kang the Conqueror

•

Ultron (Ultron 1 - 12, Ultron Mark Twelve)

•

The White Wolf (Hunter)

•

Bucky Barnes (James Barnes, “Bucky”)

•

Red Skull (Johann Schmidt, Cyrus Fenton, Bettman P. Lyles, Todd March, THE MAN!)

•

Crossbones

•

Baron Zemo I and II (Baron Heinrich Zemo, The Heinrich Incarnation, Baron Helmut
Zemo, The Helmut Incarnation)

•

D’Spayre

•

The Ancient One

•

Clea

•

Baron Mordo

•

Dormammu

•

Swordsman

•

Trick Shot (Buck Chisholm)

•

Jacob Fury (Scorpio)

•

Hydra

•

Baron Strucker (Baron Wolfgang Von Strucker, Don Antonio Caballero, Emir Ali
Bey, John Bronson)

•

Madame Hydra (Viper II)

•

Snarks

•

Aelfyre “Whitey” Whitemane

•

Kymellians

•

Razor-Fist I, II and III

•

The Cat (Shen Kui’s alter ego)

 

 

1

 


--------------------------------------------------------------------------------

 

 

•

Goliath (Henry Pym’s alter ego)

 

•

Yellowjacket (Henry Pym’s alter ego)

•

Darren Cross

 

•

Egghead (Elihas Starr)

 

•

Whirlwind

 

•

Yellowjacket (Rita DeMara)

 

•

Elfqueen

 

•

Kosmosian

 

•

Peggy Lang

 

•

Cassie Lang

 

•

Maria Trovaya

 

•

Vernon Van Dyne

 

•

Patricia “Trish” Starr

 

•

Rover

 

•

Ruth

 

•

Carl

 

•

Black Knight

 

•

Jack of Hearts

 

•

Tigra

 

•

Wonder Man

 

•

Collector

 

•

Korvac

 

•

Edwin Jarvis

 

•

T’Chaka

 

•

Bashenga

 

•

Erik Killmonger

 

•

Baron Macabre

 

•

M’Baku the Man-Ape

 

•

N’Yami

 

•

Chanda

 

•

Azzari the Wise

 

•

S’yan

 

•

Monica Lynne

 

•

Everett K. Ross

 

•

Jakarra

 

•

Khanata

 

•

Dr. Joshua Itobo

 

•

Ishanta

 

•

Zuni

 

•

Sharon Carter

 

•

Batroc the Leaper

 

•

Serpent Society

 

•

Arnim Zola

 

•

Dr. Faustus

 

•

Flag-Smasher

 

•

Viper I (Jordon Dixon, Jordan Stryke)

 

•

Joseph Rogers

 

 

 

2

 


--------------------------------------------------------------------------------

 

 

•

Sarah Rogers

 

•

Gail

 

•

Dr. Abraham Erskine (Professor Reinstein)

•

Peggy Carter

 

•

Bernadette Rosenthal

 

•

Arnold Roth

 

•

Myron Maclain

 

•

Mister Jip

 

•

Night

 

•

Day

 

•

Ecstasy

 

•

Mayhem (Brigid O’Reilly)

 

•

Melissa Bowen

 

•

Mr. Bowen

 

•

Philip Carlisle

 

•

Father Michael Bowen

 

•

Rebecca “Rusty” Nales

 

•

Billy

 

•

Otis Johnson

 

•

Rob Daltry

 

•

Simon Marshall

 

•

Wong

 

•

The Mindless Ones

 

•

Nightmare

 

•

Yandroth

 

•

Eternity

 

•

Kaluu

 

•

Nebulos

 

•

Satannish

 

•

Shuma-Gorath

 

•

Umar

 

•

Rintrah

 

•

Bombshell

 

•

Crossfire

 

•

Oddball

 

•

Silencer

 

•

Harold Barton

 

•

Edith Barton

 

•

Bernard “Barney” Barton

 

•

Dum Dum Dugan

 

•

Gabe Jones

 

•

Clay Quatermain

 

•

James Woo

 

•

Gargantua (Leviathan)

 

•

Yellow Claw

 

•

Karl Kraus

 

•

Robert Rickard

 

 

 

3

 


--------------------------------------------------------------------------------

 

 

•

Number 72

 

•

Zodiac

 

•

Jack Fury

 

•

Dawn Fury

 

•

Sgt. Charles Bass

 

•

Professor Berthold Sternberg

•

Jakal

 

•

Queen Mother Maraud

 

•

Technocrat

 

•

Dr. James Power

 

•

Margaret Power

 

•

Lord Kofi Whitemane

 

•

Byrel Whitemane

 

•

Lord Yrik Whitemane

 

•

Friday

 

•

Ducharme (Agent D)

 

•

“Black” Jack Tarr

 

•

Leiko Wu

 

•

Zaran

 

•

Death Dealer

 

•

Sata

 

•

Skull Crusher

 

•

War-Yore

 

•

Shockwave

 

•

Pavane

 

•

Shadow-stalker

 

•

Carlton Velcro

 

•

Mordillo

 

•

Brynocki

 

•

Cho Lin

 

•

M’Nai

 

•

Kwai Loo

 

•

Clive Reston

 

 

 

4

 

 

 